     C. Russell Georgeson
1    State Bar No. 53589
     Georgeson and Belardinelli
2    7060 North Fresno Street, Suite 250
     Fresno, California 93720
3    Telephone: (559) 447-8800
     Facsimile: (559) 447-0747
4    Email: crgdanelaw@sbcglobal.net
5    Kate Ellis
6    McCarron & Diess
     4530 Wisconsin Avenue N.W., Suite 301
7    Washington, D.C. 20016
     Telephone: (202) 364-0400
8    Facsimile: (202) 364-2738
     Email: kellis@mccarronlaw.com
9    Pro Hac Vice

10
     Attorneys for Plaintiffs FreshPoint Denver,
11   Inc. and Ruby Robinson Company, LLC
12                          UNITED STATES DISTRICT COURT
13                         EASTERN DISTRICT OF CALIFORNIA

14   GREENGATE FRESH, LLLP,                        CASE NO: 2:18-cv-03161-JAM-EFB
15                Plaintiff,
16   vs.                                           STIPULATION AND ORDER TO
                                                   EXTEND DEADLINE TO RESPOND
17   TRINITY FRESH PROCUREMENT,                    TO PRODUCE PAY, INC.’S
18   LLC, et al.                                   OMNIBUS OBJECTION TO
                                                   CERTAIN PACA PROOFS OF
19                Defendants.                      CLAIM
20
21
22
23
24
25
26
27
28     STIPULATION AND ORDER TO EXTEND DEADLINE TO RESPOND TO PRODUCE PAY,   PAGE 1
       INC.’S OMNIBUS OBJECTION TO CERTAIN PACA PROOFS OF CLAIM
     SUNTERRA PRODUCE TRADERS,
1    INC., et al.
2
                 Intervening Plaintiffs,
3    vs.
4
     TRINITY FRESH DISTRIBUTION, LLC,
5    et al.,
6                Defendants.
7
8
9
     FRESHPOINT DENVER, INC. and
10   RUBY ROBINSON COMPANY, LLC,
11               Consolidated Plaintiffs,
12
     vs.
13
14   TRINITY FRESH DISTRIBUTION, LLC,
     et al.
15
                 Consolidated Defendants.
16
17   PRODUCE PAY, INC.

18               Intervenor Plaintiff,
19
     vs.
20
     TRINITY FRESH DISTRIBUTION, LLC,
21   TRINITY FRESH MANAGEMENT,
22   LLC, and TRINITY FRESH
     PROCUREMENT, LLC,
23
                 Intervenor Defendants.
24
25
26
27
28     STIPULATION AND ORDER TO EXTEND DEADLINE TO RESPOND TO PRODUCE PAY,   PAGE 2
       INC.’S OMNIBUS OBJECTION TO CERTAIN PACA PROOFS OF CLAIM
1           Before this Court is the Stipulation to Extend Deadline to Respond to Produce Pay,
2    Inc.’s Omnibus Objection to Certain PACA Proofs of Claim agreed to by and between
3
     Plaintiff GreenGate Fresh, LLLP, Intervening Plaintiffs Sunterra Produce Traders, Inc.,
4
     1st Quality Produce, Inc., Peterson Farms, Inc., Coastal Pacific Sales, LLC; Froerer Farms,
5
6    Inc. d/b/a Owyhee Produce, Nor-Cal Produce, Inc., and Ben E. Keith Company

7    (collectively “Intervening Plaintiffs”), Consolidated Plaintiffs FreshPoint Denver, Inc. and
8    Ruby Robinson Co., LLC (the “FreshPoint Group” with GreenGate and Intervening
9    Plaintiffs are together “Plaintiffs”), and Intervenor Produce Pay, Inc. (“Produce Pay”)
10
     (Plaintiffs and Produce Pay are the “Parties”), by and through their respective undersigned
11
     attorneys. The Parties stipulate and agree that the deadline to respond to Produce Pay,
12
13   Inc.’s Omnibus Objection to Certain PACA Proofs of Claim [Doc. 82] (“Objection”)

14   should be extended to June 10, 2019, on the following grounds:
15          1.     In accordance with the terms of the Amended Preliminary Injunction Order
16   Establishing PACA Claims Procedure and Allowing Expedited Discovery [Doc. 47]
17
     (“PACA Order”), Plaintiffs filed their PACA Proofs of Claim alleging they are
18
     beneficiaries of the statutory trust arising under Section 499e(c)(2) of the Perishable
19
20   Agricultural Commodities Act (“PACA”), 7 U.S.C. § 499e(c)(2).

21          2.     Intervenor Produce Pay filed its Objection to Plaintiffs’ claims on May 13,
22   2019, and asserts that Plaintiffs must submit certain documentation to substantiate their
23   PACA claims, including proof of delivery of every claimed shipment of produce and proof
24
     of delivery of Plaintiffs’ notice of intent to preserve trust benefits, including emails.
25
     Without conceding the validity of Produce Pay’s position, and reserving all rights,
26
27   Plaintiffs are researching this documentation, which is voluminous because it collectively

28     STIPULATION AND ORDER TO EXTEND DEADLINE TO RESPOND TO PRODUCE PAY,              PAGE 3
       INC.’S OMNIBUS OBJECTION TO CERTAIN PACA PROOFS OF CLAIM
1    includes hundreds of shipments of produce and will require some time to gather, review,
2    and/or reconcile such documentation.
3
            3.     Under the terms of the PACA Order, the deadline to respond to Produce
4
     Pay’s objections is May 27, 2019. PACA Order ¶ 29.
5
6           4.     Due to the Memorial Day holiday, and the volume of documentation sought

7    by Produce Pay to respond to the claim objections, the Parties have agreed that the deadline
8    to respond to Produce Pay’s Objection should be extended to June 10, 2019.
9
10   IT IS SO ORDERED.
11
     Dated: May 24, 2019
12                                             /s/ John A. Mendez____________
                                               JOHN A. MENDEZ
13                                             U.S. DISTRICT COURT JUDGE
14
15
     Respectfully submitted on May 24, 2019.
16
17
     STIPULATED AND AGREED BY:
18
19                                                    RYNN & JANOWSKY, LLP
20
     DATED: May 24, 2019                              /s/ June Monroe
21                                                    June Monroe
22                                                    RYNN & JANOWSKY, LLP
                                                      4100 Newport Place Dr., Suite 700
23                                                    Newport Beach, CA 92660
                                                      Tel. 949.752.2911
24                                                    Fax.949.752.0953
25
                                                      Attorneys for Intervening Plaintiffs
26                                                    Sunterra Produce Traders, Inc., et al.
27
28     STIPULATION AND ORDER TO EXTEND DEADLINE TO RESPOND TO PRODUCE PAY,              PAGE 4
       INC.’S OMNIBUS OBJECTION TO CERTAIN PACA PROOFS OF CLAIM
1                                               MEUERS LAW FIRM, P.L.
2
     DATED: May 24, 2019                        /s/ Lawrence H. Meuers
3                                               Lawrence H. Meuers
4                                               Meuers Law Firm, P.L.
                                                5395 Park Central Court
5                                               Naples, FL 34109
                                                Tel: 239.513.9191
6                                               Fax: 239.513.9677
7
                                                Attorneys for Plaintiff Greengate Fresh,
8                                               LLLP
9
     DATED: May 24, 2019                        /s/ Kate Ellis
10                                              Kate Ellis
                                                McCARRON & DIESS
11                                              4530 Wisconsin Avenue N.W., Suite 301
12                                              Washington, DC 20016
                                                Tel. 202.364.0400
13                                              Fax 202.364-2731
14                                              kellis@mccarronlaw.com
                                                Pro Hac Vice
15
                                                Attorneys for Consolidated Plaintiffs
16                                              FreshPoint Denver, Inc. et al.
17
18   DATED: May 24, 2019                         /s/ C. Russell Georgeson
                                                C. Russell Georgeson
19
                                                GEORGESON AND BELARDINELLI
20                                              State Bar No. 53589
                                                7060 North Fresno Street, Suite 250
21                                              Fresno, California 93720
22                                              Tel. 559.447.8800
                                                Fax. 559.447.0747
23                                              crgdanelaw@sbcglobal.net
24
                                                Attorneys for Plaintiff FreshPoint
25                                              Denver, Inc. et al.
26
27
28    STIPULATION AND ORDER TO EXTEND DEADLINE TO RESPOND TO PRODUCE PAY,        PAGE 5
      INC.’S OMNIBUS OBJECTION TO CERTAIN PACA PROOFS OF CLAIM
     DATED: May 24, 2019                        /s/ Michael James Fletcher
1                                               Michael James Fletcher
2                                               Baker Manock & Jensen PC
                                                5260 North Palm Ave.
3                                               Suite 421
4                                               Fresno, CA 93704
                                                559.432.5400
5                                               559.432.5620 (fax)
                                                mfletcher@bakermanock.com
6
7
                                                Attorneys for Intervenor Ben E. Keith
8                                               Company
9
     DATED: May 24, 2019                        /s/ George R. Pitts
10
                                                George R. Pitts
11                                              Rubin and Rudman LLP
                                                800 Connecticut Avenue, NW
12                                              Suite 400
13                                              Washington, DC 20006
                                                Tel. 240.356.1566
14                                              gpitts@rubinrudman.com
15
                                                Attorneys for Intervenor Nor-Cal
16                                              Produce, Inc.
17
18   DATED: May 24, 2019                        /s/ Jason R. Klinowski
19                                              WALLACE JORDAN RATLIFF
                                                & BRANDT LLC
20                                              800 Shades Creek Parkway, Suite 400
                                                Birmingham, Alabama 35209
21                                              205.847.0371
22                                              jklinowski@wallacejordan.com
                                                Pro Hac Vice
23
24                                              Attorneys for Intervenor Produce Pay,
                                                Inc.
25
26
27
28    STIPULATION AND ORDER TO EXTEND DEADLINE TO RESPOND TO PRODUCE PAY,          PAGE 6
      INC.’S OMNIBUS OBJECTION TO CERTAIN PACA PROOFS OF CLAIM
                                 CERTIFICATE OF SERVICE
1
2          I HEREBY CERTIFY that the forgoing was served electronically to all parties in

3    the above-captioned matter at the electronic address as disclosed with the Court, or by
4
     sending the same via U.S. Postal Service.
5
                                                   McCARRON & DIESS
6
7    DATED: May 23, 2019.                          /s/ Kate Ellis
                                                   Kate Ellis
8                                                  Counsel for Plaintiffs FreshPoint
                                                   Denver, Inc. and Ruby Robinson
9
                                                   Company, LLC
10
11   Notice has been electronically mailed to:
12
     Alexander James Lewicki     alewicki@diemerwei.com
13
     C. Russell Georgeson     crgdanelaw@sbcglobal.net
14
15   George R. Pitts    gpitts@rubinrudman.com, cgrant@rubinrudman.com
16   Jason Ryan Klinowski , PHV      jklinowski@wallacejordan.com,
17   jvoight@wallacejordan.com

18   June T. Monroe     june@rjlaw.com, shelly@rjlaw.com
19
     Kate Ellis , PHV    kellis@mccarronlaw.com
20
     Kathryn Diemer kdiemer@diemerwei.com, dsopko@diemerwei.com,
21   ecfnotice@diemerwei.com
22
     Lawrence H. Meuers lmeuers@meuerslawfirm.com, lrogers@meuerslawfirm.com,
23   sdefalco@meuerslawfirm.com
24   Michael James Fletcher    mfletcher@bakermanock.com, vkearney@bakermanock.com
25
     Walter R. Dahl     wdahl@DahlLaw.net, choffman@dahllaw.net
26
27
28     STIPULATION AND ORDER TO EXTEND DEADLINE TO RESPOND TO PRODUCE PAY,             PAGE 7
       INC.’S OMNIBUS OBJECTION TO CERTAIN PACA PROOFS OF CLAIM
     Notice has been sent by U.S. Mail
1
2    Patrick Bulmer                           Trinity Fresh Distribution, LLC
     California Receivership Services         Trinity Fresh Procurement, LLC
3    P.O. Box 5128                            Trinity Fresh Management, LLC
4    Oroville, CA 95966                       6835 Pera Drive
                                              Rancho Murrieta, CA 95683
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28    STIPULATION AND ORDER TO EXTEND DEADLINE TO RESPOND TO PRODUCE PAY,       PAGE 8
      INC.’S OMNIBUS OBJECTION TO CERTAIN PACA PROOFS OF CLAIM
